Detailed Action
This action is in response application filed on 06/17/2021, which claims priority to PCT/KR2019/017518 filed on 12/11/2019, which further claims priority to Korean application no. KR10-2018-0158954 filed on 12/11/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6, and 9 are pending.
Claims 1-2, 6, and 9 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 06/11/2021 are accepted.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The term “some screen frame” in claim 1 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Additionally, 
Claim 1, lines (4, 7, and 13) recites “images”.  It is not clear, if the “images” are the same or different element as “images” recited in line 2 of claim 1. 
Claim 1, lines (10) recites “a book”.  It is not clear, if the “book” is the same or different element as “book” recited in line 3 of claim 1.
Claim 1, lines (13) recites “a sentence”.  It is not clear, if the “sentence” is the same or different element as “sentence” recited in line 8 of claim 1. 
Claims1, lines (16) recites “a screen frame”.  It is not clear, if the “screen” is the same or different element as “screen frame” recited in line 15 of claim 1. 

Furthermore, claim 1 is generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

At least due to dependency, claims 2, 6, and 9 are rejected under the same rational as set forth for claim 1. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 6 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Yeturu (US 10074200 B1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A digital live book production system comprising, (D1, tittle, abstract).  
a content data base in which images corresponding to sentences are stored in advance, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose images database including images and associated metadata (e.g. words, information etc.) that matched against content (e.g. sentence/text) determined from textual content)).    
a book input unit to which sentences of a book are input, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1, figure 4 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images database including images and associated metadata (e.g. words, information etc.) are matched against content (e.g. sentence/text) determined from textual content)).    
an image generation unit configured to take, from the content data base, images corresponding to contents of the sentences input to the book input unit and match the images for each sentence, (D1, col. 5 lines 35-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images database including images and associated metadata (e.g. words, information etc.) are matched against content (e.g. sentence/text) determined from textual content)).    
an image alignment unit configured to arrange images in one screen frame according to contents of a sentence, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images from database including images and associated metadata (e.g. words, information etc.) are matched against content (e.g. sentence/text) determined from textual content), and the images are inserted near specific portions of textual content as noted shown in figure 1 (step 122) and figures 3-4)).     
a screen frame arrangement unit configured to select some screen frames and connect the selected screen frames according to a story of a book, to generate a digital live book, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images from database are matched against content (e.g. sentence/text) determined from textual content), and the images are inserted near specific portions of textual content as noted shown in figure 1 (step 122) and figures 3-4), wherein as clearly shown in figure 4, some selected screen frames (e.g. chapters/pages) and the selected screen frames are connected (e.g. the chapters/pages with inserted images as are connected) according to a story of a book, to generate a digital live book ).  
and an e-book feedback unit configured to receive a reading pattern of an e-book subscribed to by members from e-book terminals of the members, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1-4, discloses collecting crowdsourcing data including threshold number of annotation, frequency of use and  
wherein the image alignment unit arranges images matching a sentence in one screen frame, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images from database are matched against content (e.g. sentence/text) determined from textual content), and the images are inserted near specific portions of textual content as noted shown in figure 1 (step 122) and figures 3-4) on display on screen frames).  
and the screen frame arrangement unit selects a screen frame comprising sentences corresponding to a page that members repeatedly viewed in the e-book, as a screen frame to be selected according to a book story, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1-4, discloses collecting crowdsourcing data including threshold number of annotations, frequency of use and or quotes associated with a portion of text included in a textual content such as books/eBook, and based on selected portion of text being frequently used/quoted/annotated, the system of D1 analyzes the portions and inserts associated with images to generate one or more frames by display (e.g. a book page/frame with text and images) .).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
a chatbot unit configured to transmit a mission related to a digital live book to a user who has finished reading a digital live book and transmit a message that prompts the user to perform the mission, (D1, col. 5 lines 60-67-col. 6, col. 7 

As per claim 6, the rejection of 1 further incorporated, D1 discloses,
wherein the image alignment unit arranges images matching two or more sentences together in one screen frame, (D1, col. 5 lines 60-67-col. 6, col. 7 lines 41-60, figure 1 and accompanying text, disclose as shown in step 100 of figure 1, a book/textual content is analyzed, and images from database including images and associated metadata (e.g. words, information etc.) are matched against content (e.g. paragraphs including plurality of sentences) determined from textual content), and the images are inserted near specific portions of textual content as noted shown in figure 1 (step 122) and figures 3-4)).     

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeturu et al. (US 10074200 B1, referred hereinafter as D1) in view of Tian et al. (US 2007/0245375 A1, referred hereinafter as D2).

As per claim 9:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose - an audio generation unit configured to collect sounds corresponding to contents of the sentences input to the book input unit, match the collected sounds for each sentence, and output a sound when a screen frame comprising a sentence is displayed.
D2 (0006, 0034-0037, 0041, figure 5 ) discloses audio generation unit configured to collect sounds corresponding to contents of the sentences input to the book input unit, match the collected sounds for each sentence, and output a sound when a screen frame comprising a sentence is displayed
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of enhancing users experience while consuming textual content as disclosed by D2 (0006). 

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144